Citation Nr: 0600746	
Decision Date: 01/10/06    Archive Date: 01/19/06

DOCKET NO.  03-24 989A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for diabetes mellitus 
including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jon M. Jeffreys, Associate Counsel






INTRODUCTION

The veteran served on active military duty from February 1969 
to February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  Specifically, in that decision, the RO 
denied service connection for diabetes mellitus.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not currently have diabetes mellitus.

CONCLUSION OF LAW

1.  Diabetes mellitus was not incurred in service or 
manifested within one year of separation from service, nor 
may it be presumed to have been so incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (a), (e) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100,5102,5103, 5103A, & 5107 (West 
2002); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In August 2001, VA issued regulations to implement 
the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, & 3.326(a) 
(2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in August 2002, prior to the initial 
decision on the claim in September 2002.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1)  inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2)  inform the claimant about the information and 
evidence that VA will seek to provide; (3)  inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4)  request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

In this case, the RO informed the veteran in the August 2002 
VCAA letter about the information and evidence that is 
necessary to substantiate the claim for service connection.  
Specifically, the letter notified the veteran that to support 
the claim for service-connected compensation benefits, the 
evidence must show an injury in military service or a disease 
that began in or was made worse during military service, or 
an event in service which caused injury or disease; a current 
physical or mental disability; and a relationship between the 
current disability and an injury, disease, or event in 
military service.

In addition, the RO informed the veteran in the August 2002 
letter about the information and evidence that VA would seek 
to provide including obtaining records kept by Federal 
agencies; requesting private treatment records if the veteran 
completed a release form; and obtaining outpatient treatment 
records from the Veterans' Affairs Medical Center (VAMC) in 
Muskogee, Oklahoma.

Further, the RO notified the veteran in the August 2002 
letter about the information and evidence that he was 
expected to provide.  Specifically, the RO told the veteran 
that he must provide enough information about his records so 
that the RO can request them from the person or agency that 
has them.  Also, the RO informed the veteran that is his 
responsibility that all pertinent records are received by the 
VA.

Moreover, the RO informed the veteran of the need to give to 
VA any evidence pertaining to his service connection claim.  
In particular, the RO requested that the veteran provide any 
evidence to show that his diabetes mellitus existed from 
military service to the present time.  Also, the Board notes 
that, in the September 2002 rating, the August 2003 statement 
of the case, and October 2004 supplemental statement of the 
case, the RO informed the veteran of the reasons for the 
denial of his service connection claim and, in so doing, 
notified him of the evidence that was needed to substantiate 
this issue.

All that the VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See, Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also, 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error.

Additionally, the duty to assist the veteran has been 
satisfied in this case.  All available service and VA records 
are in the claims folder and were reviewed by both the RO and 
the Board in connection with the veteran's claim.  VA has 
also assisted the veteran throughout the course of this 
appeal by providing him with an SOC and SSOC which informed 
him of the laws and regulations relevant to the veteran's 
claim.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the appellant in this case.
Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Additionally, service connection for certain chronic 
diseases, such as diabetes mellitus, may also be established 
on a presumptive basis by showing that it manifested itself 
to a degree of 10 percent or more within one year from the 
date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  In the case of a veteran who has been exposed to 
herbicides, the diabetes mellitus will be service connected 
if it manifests itself anytime after service.  38 C.F.R. §§ 
3.307(a)(6)(ii), 3.309(e).

Throughout this appeal, the veteran has contended that he 
currently has diabetes mellitus and that it was caused by 
herbicide exposure connected to his service in Viet Nam.  As 
the veteran did serve in Viet Nam, it is presumed that he was 
exposed to herbicides.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  Under 38 C.F.R. § 3.309(e), if the 
veteran manifests diabetes mellitus to a degree of 10 percent 
or more any time after service, it is presumptively connected 
to his exposure to herbicides.  However, a review of the 
claims file, reveals that the preponderance of evidence 
weighs against the veteran currently having diabetes 
mellitus.

When there is an approximate balance of positive and negative 
evidence regarding an issue material to the determination of 
a matter, the VA will give the benefit of the doubt to the 
veteran.  38 U.S.C.A. § 5107(b).

The veteran's May 1968 entrance examination, a February 1971 
separation examination, and a November 1972 re-enlistment 
examination show no evidence of diabetes mellitus.  
Furthermore, there is no evidence of diabetes mellitus until 
the VA received the veteran's initial claim in June 2002.  
The Board notes in a copy of the veteran's VA outpatient 
treatment records that the veteran was given an examination 
by a Dr. S. in October 2003, and that Dr. S diagnosed the 
veteran as a "probable diabetic" and prescribed diabetic 
shoes.  The veteran submitted a letter from Dr. S dated June 
22, 2004, stating that the veteran "is a typer two diabetic 
under good control."  However, the claims file does not 
contain the laboratory evidence that Dr. S used to make this 
diagnosis.  The veteran received a thorough VA examination to 
specifically test for diabetes mellitus in July 2004, and the 
examining physician concluded that "[t]here is no laboratory 
evidence of diabetes mellitus."

In February 2005, the veteran submitted a statement through 
his representative contending that the preponderance of the 
evidence is in his favor.  The Board, however, must disagree.  
The veteran's outpatient treatment records show that the 
veteran might have diabetes mellitus, but there is no 
conclusive diagnosis that he does.  In this regard, although 
the letter from Dr. S. states the veteran does have diabetes 
mellitus, there are no laboratory results to support this 
conclusion.  Therefore, the Board finds that the findings and 
conclusions of the July 2004 VA examiner are more probative 
and persuasive because laboratory work was completed and 
included in the claims file.  Accordingly, the Board 
concludes that the veteran does not currently have diabetes 
mellitus and that the preponderance of the evidence in this 
case is against the claim for service connection for diabetes 
mellitus.  Therefore, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).




ORDER


Entitlement to service connection for diabetes mellitus due 
to herbicide exposure is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


